Citation Nr: 0122228	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for mechanical low back pain.

2.  Entitlement to service connection for headaches secondary 
to mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to October 
1985.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Evidence received since a September 1998 rating action, 
when considered alone or in conjunction with all of the 
evidence of record is not material, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

2.  Headaches are not the result of a service connected 
disability.


CONCLUSIONS OF LAW

1.  The September 1998 rating action which denied service 
connection for mechanical low back pain is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the September 1998 rating action 
is not new and material.  38 U.S.C.A. §§ 5103A,  5108 (West 
1991); 38 C.F.R. § 3.156 (2000); 66 Fed.Reg. 45620 (Aug. 29, 
2001).

3.  The claim of entitlement to service connection for 
headaches secondary to mechanical low back pain is legally 
insufficient.  38 C.F.R. § 3.310 (2000).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a September 1998 rating action, the veteran's claim of 
entitlement to service connection for mechanical low back 
pain was denied by the RO.  The RO then found that the 
veteran's disability preexisted service and was not 
aggravated therein.  Evidence considered at that time 
included the veteran's service medical records.  The veteran 
was notified of that decision in September 1998; however, no 
notice of disagreement was filed and that decision is now 
final.  38 U.S.C.A. § 7105(c).  

A claim was made in September 1999 to reopen the issue of 
entitlement to service connection for mechanical low back 
pain.  A claim was also made for entitlement to service 
connection for headaches secondary to mechanical low back 
pain.

New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105.  If a Notice 
of Disagreement is filed within the one-year period, the RO 
shall issue a Statement of the Case. 38 U.S.C.A. § 7105(d).  
The veteran is then provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2000).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In passing the Board notes that 38 C.F.R. § 3.156 was 
recently amended.  66 Fed.Reg. 45620, 45,630 (Aug. 29, 2001).  
The new regulation, however, only applies to claims filed on 
and after August 29, 2001.  Therefore, it is inapplicable in 
this case.  Id.

The evidence available to the RO in September 1998 included 
the appellant's service medical records which reveal that his 
spine was clinically evaluated as normal at his June 1983 
enlistment.  The veteran, however, was medically discharged 
for persistent mechanical low back pain.  With respect to 
this disorder a September 1985 Central Physical Evaluation 
Board specifically held that the disorder existed prior to 
enlistment, and was not service aggravated.  X-rays of the 
lumbar spine showed a presumed congenital narrowing of the L5 
interspace posteriorly.  The service medical records also 
note that in May 1984, the appellant reported a history of 
low back pain in 1982, and that in September 1984, he 
revealed a two year history of low back pain.

In support of the claim to reopen the veteran submitted 
outpatient treatment records from The Medical Center, P.A. 
for the period from May 1986 to November 1990.  In May 1986, 
the veteran reported that while doing work he strained his 
back and experienced pain across the mid-back area.  In 
October 1986, he reported injuring his back while bending 
over.  In July 1990, the veteran complained of a low back 
strain while carrying shingles up a ladder.  

In a emergency room report from Gannon Memorial Hospital 
dated in September 1998 the veteran complained that he 
experienced low back pain while putting up a fence and later 
while chopping wood.  He was diagnosed with a paraspinous 
muscle strain.

In an emergency room report from Palmetto Baptist Medical 
Center dated February 2000, the veteran reported jumping from 
a dumpster and jarring his back.  A prior history of low back 
pain was noted.  He was diagnosed with low back pain.  

The Board finds that the newly received evidence, while not 
of record in 1998, is nevertheless not new and material since 
it is cumulative in nature.  That is, the additional evidence 
merely confirms what was already known in 1998.  Moreover, 
the additional evidence in question does not show that 
mechanical low back pain began either in service or was 
aggravated by service.  Finally, the additional evidence does 
not contain a competent opinion linking mechanical low back 
pain to service.  As such, the evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has not been submitted, and the claim is denied.

In reaching this decision the Board considered the veteran's 
own sincerely held belief that he incurred or aggravated a 
low back disorder while on active duty.  The appellant, 
however, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion on the etiology of any 
current back disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The Board additionally considered the fact that in November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  
The VCAA provides, in pertinent part, that:

Nothing in (38 U.S.C. § 5103A) shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in (38 
U.S.C. § 5108).

38 U.S.C.A. § 5103A(f).

The VCAA is applicable to this case.  The Board finds, 
however, that there is no duty to order further development 
in this case as the appellant has not identified any evidence 
that is not already of record.  That is, all service medical 
records and identified government medical records are now 
part of the claims file, and the veteran has not suggested 
that others are available.  Moreover, the veteran has been 
notified of the evidence necessary to reopen his claim in the 
Statement of the Case issued to him in January 2000.  

Finally, the Board finds that remanding the case to conduct a 
VA examination in order to address the question whether the 
veteran's low back pain was aggravated by service would, 
under the Hodge test, result in an automatic reopening of 
this claim regardless whether the opinion favored or opposed 
the position taken by the appellant because such an opinion 
would necessarily be material.  That every veteran be 
reexamined following every claim to reopen could not have 
been the intent of the framers of the Veterans Claims 
Assistance Act of 2000 in light of their decision to include 
the proviso at 5103A(f).  Rather, the Board finds that 
Congress intended to require that claimants first present new 
and material evidence before any additional duty to examine 
is triggered.  Moreover, the Board finds that the recently 
promulgated regulations effectuating the VCAA do not provide 
any further rights than those provided under the VCAA, and 
thus they do not require further development.  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).

Secondary Service Connection

The veteran claims service connection for headaches secondary 
to mechanical low back pain.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Given that service connection has not been established for 
mechanical low back pain, it follows as a matter of law that 
service connection for headaches on a secondary basis is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 69 (1995).

With respect to the application of the VCAA to this claim, 
the Board finds that no further development or notice is 
necessary.  Without the necessary legal prerequisite for a 
grant of service connection, any efforts to further develop 
this claim would represent a squandering of limited VA 
resources.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for mechanical low 
back pain.

Service connection for headaches secondary to mechanical low 
back pain is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 



